Citation Nr: 1133771	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-00 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1969 to September 1976, and with the United States Navy from July 1980 to November 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to increased evaluations for hypertension and bilateral hearing loss, and declined to reopen previously denied claims of service connection for a low back disorder and type II diabetes mellitus.  The Veteran subsequently relocated, and the Nashville, Tennessee, RO assumed jurisdiction over the claims.

The Veteran initiated appeals with regard to all four issues decided in the October 2008 decision, and a statement of the case (SOC) was issued in December 2009.  In January 2010, the Veteran filed a substantive appeal with respect to only the two matters addressed herein.  The remaining appeals, regarding hearing loss and the low back, were not perfected and are no longer on appeal.

The Veteran testified at a March 2011 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.

The issue of service connection for diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  During the March 2011 hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeal for an increased evaluation for hypertension. 

2.  Service connection for diabetes mellitus, type II, was denied in an unappealed February 1998 rating decision on the grounds that no nexus to service was shown; the denial became final in February 1999.

3.  Evidence received since February 1998 includes service department personnel records which are relevant to the issue on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal having been met, the Board does not have appellate jurisdiction to review the claim of entitlement to an increased evaluation for hypertension.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2010).

2.  New and material evidence having been received, the criteria for reopening of the previously denied claim of service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).

At the March 2011 Board hearing, the Veteran stated that he wished to withdraw his appeal with regard to a claim of entitlement to an increased evaluation for hypertension.  He additionally submitted a written statement of his intent to withdraw that appeal.

As the Veteran has withdrawn the appeal of that issues in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matter.

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought with respect to the remainder of the appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.  

New and Material Evidence

Although it appears the RO reopened the claim of service connection for diabetes mellitus, type II, in the December 2009 SOC, the Board is required to first consider whether new and material evidence had been presented before the merits of claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Notwithstanding the foregoing, when VA receives additional, relevant service records that existed and had not been associated with the claims file when VA first decided the claim, VA must reconsider the claim de novo, from the date of the original claim. 38 C.F.R. § 3.156(c).

Service connection for diabetes was most recently denied in a February 1998 rating decision; the RO determined that there was no evidence, either direct or presumptive, of a relationship between the current diagnosis and service.  Evidence of record at that time included service treatment records; records of post-service diagnosis of diabetes at the San Diego Navy Medical Center, a report of VA examination, and records of post service treatment at the Camp Pendleton hospital.

Since February 1998, VA has associated with the claims file the Veteran's service personnel records, which document his duty stations throughout his periods of active duty service.  These records were available at the time of the prior 1998 decision, and are relevant as they contain information probative of the applicability of the presumption of service connection for herbicide exposed Veterans.  By rule, these relevant service department records require reopening and de novo reconsideration of the Veteran's previously denied claim of service connection for type II diabetes mellitus.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

The appeal for an initial evaluation in excess of 10 percent for hypertension is dismissed.

Additional relevant service records have been received and the claim of service connection for diabetes mellitus, type II, is reconsidered.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Certain listed diseases are presumed to be service connected when diagnosed in Veterans who were exposed to herbicide agents.  Among the listed diseases is diabetes mellitus, type II.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  Many Veterans may be presumed exposed to herbicides based on the circumstances of their service; Veterans who served in Vietnam between January 9, 1962, and May 7, 1975 are one group.  The veteran does not allege, and the record does not demonstrate such service.  The Veteran alleges entitlement to service connection for type II diabetes mellitus based on his exposure to herbicides during service along the DMZ in Korea in 1970 and 1971.

Effective February 24, 2011, the presumption of exposure was extended to Veterans "who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ...."  38 C.F.R. § 3.307(a)(6)(iv).  At this time, the Department of Defense has only certified the effected units from April 1968 and July 1969; a list of units up to 1971 is still being assembled.  Among the currently designated units is the 1st Battalion, 72nd Armor, to which the Veteran was assigned from November 1970 to August 11, 1971.  The Veteran was assigned to the 4th Squadron, 7th Cavalry on August 11, 1971, but it is not clear from personnel records if his unit was the listed Counter Agent Company, which has been certified, or some other subordinate unit, which has not been certified.  VA Adjudications Policy and Procedures Manual, IV.ii.2.C.10.p.

Although 1st Battalion, 72nd Armor has been certified as being present along the DMZ prior to his joining it (from April 1968-July 1969), it is not yet shown that the unit continued to serve in that area after his arrival (November 1970).  There is a gap of over a year between the last certified date and the Veteran's arrival at the 1st Battalion, 72nd Armor.  Remand is therefore required for certification from the service department that the Veteran's units from 1970 to 1971 were in fact deployed at or near the DMZ in Korea.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Joint Services Records Research Center (JSRRC) or other appropriate custodian and obtain certification the Veteran's units, as reflected in his service personnel file, were in fact stationed along the DMZ in Korea while he was stationed with them from 1970 to 1971.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


